Order, Supreme Court, New York County (Daniel E FitzGerald, J), entered on or about April 19, 2005, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant did not establish mitigating factors, not otherwise adequately taken into account by the guidelines, that warranted a downward departure from his presumptive risk level (see People v Guaman, 8 AD3d 545 [2004]). Concur—Andrias, J.P., Friedman, Sweeny and Moskowitz, JJ.